Citation Nr: 0313109	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for pulmonary 
residuals of a traumatic right pneumothorax.  

(The issues of entitlement to compensable ratings for scar 
residuals on the chest and left arm, and entitlement to 
service connection for a peptic ulcer will be addressed in a 
separate decision of the Board).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1966 
until May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted service 
connection for a traumatic right pneumothorax and assigned a 
noncompensable rating, effective February 2, 2001.  

The Board is undertaking additional development on the issues 
of entitlement to compensable ratings for residual scars of 
the chest and left arm, and entitlement to service connection 
for peptic ulcer disease in accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and VAOPGCPREC 1-2003.  When it is 
completed, the Board will provide notice of the development 
to the veteran as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Competent (medical) evidence of record establishes that 
on pulmonary function testing, the veteran demonstrated a 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) ratio of 75 percent.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for pulmonary 
residuals of a traumatic right pneumothorax, from the date of 
the veteran's claim, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in a July 2001 
letter, the RO informed the veteran of the enactment of the 
VCAA, and asked him to identify any outstanding medical 
records that could be requested on his behalf.  Additionally, 
in the April 2002 statement of the case, the new regulations 
were outlined for him and he was informed that VA would 
obtain the veteran's service medical records, VA records, and 
other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  

Accordingly, under the circumstances presented in this case, 
the veteran has been accorded ample notice as required by the 
VCAA.  As such, the Board finds that the documents clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  His private and VA medical records have 
been obtained and he was afforded a VA examination.  There is 
no indication that there exists any evidence which has a 
bearing on this issue that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the rating decision appealed in the 
present case was the initial rating which granted service 
connection for the disability at issue and assigned a 
noncompensable rating.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The veteran is currently assigned a noncompensable rating for 
residuals of a traumatic pneumothorax, pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, which pertains to a traumatic 
chest wall defect, pneumothorax, or hernia, etc.  Under 
Diagnostic Code 6843, a chest wall defect or pneumothorax 
with forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or with Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 
80 percent predicted, is assigned a 10 percent rating.  A 
30 percent rating is warranted when FEV-1 is 56 to 70 percent 
predicted; when the ratio of FEV-1 to FVC is 56 to 70 
percent; or when DLCO (SB) is 56 to 65 percent predicted.  A 
60 percent rating may be assigned where pulmonary function 
tests show an FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15-20 ml/kg/min 
(with cardiorespiratory limit).  A 100 percent rating may be 
assigned where the FEV-1 is less than 40 percent of predicted 
value; or if the FEV-1/FVC is less than 40 percent; or if 
DLCO (SB) is less than 40 percent predicted; or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2002).  

Upon VA examination in September 2001, the veteran reported 
that he had not been under treatment for any chronic 
breathing problems and he had never required metered dose 
inhalers.  He reported he occasionally smoked a cigar.  
Clinical evaluation revealed that his respiratory rate was 
normal; his lungs were clear to auscultation throughout; and 
there were no rales or rhonchi.  VA pulmonary function tests 
in October 2001 showed that the veteran's FEV-1 was 96 
percent predicted, and the FEV-1/FVC was 75 percent.  The 
assessment was traumatic pneumothorax on the right with 
normal pulmonary function tests and without symptoms.  

Based on this evidence, the Board concludes that the evidence 
of record supports an initial 10 percent rating throughout 
the rating period.  The veteran's VA pulmonary function tests 
conducted in October 2001 reveal the FEV-1/FVC was 75 
percent.  As noted above, under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, a 10 percent rating is 
warranted where there is an FEV-1/FVC ratio of 71 to 80 
percent.  Hence, the requirements for a 10 percent rating 
have been met.  There has been no demonstration by competent 
evidence that the veteran meets the Diagnostic Code criteria 
for a higher rating, and there are no alternate Diagnostic 
Codes which may be utilized to rate the veteran's disability.  

The Board acknowledges the traumatic nature of the injury, as 
well as the significant stress the veteran has experienced as 
a result of the scars from the incident.  However, these 
aspects of the injury have been separately evaluated under 
Diagnostic Codes 9433-9411 for his post-traumatic stress 
disorder with dysthymic disorder, and Diagnostic Code 7805 
for the chest scar residuals.  

Finally, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  Specifically, the evidence of record does not 
establish that the veteran's service-connected traumatic 
right pneumothorax has resulted in pulmonary residuals which 
cause marked interference with employment or necessitated 
frequent periods of hospitalization.  The Board also notes 
that the disorder itself has not been characterized as an 
"unusual disability" which has rendered the regular rating 
standards impractical.  In the absence of such evidence, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  


ORDER

An initial 10 percent rating for pulmonary residuals of a 
traumatic right pneumothorax is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

